Order referring it to a master, to take an account of the co-partnership concerns, with special directions; and to appoint a receiver. The question of costs, and ail other questions and directions, to be reserved until the coming in and confirmation of the master’s report.
In the matter of the Injunction, Taxing and Exception Masters. Ordered that Charles Monell, of Goshen, be and he # is hereby designated as Taxing Master, of the second circuit, and that John W. Miller, of White Plains, be and he is hereby designated as an exception master of said circuit, in the places of Charles Borland and Frederick J. Coffin, whw have resigned their offices of masters in chancery.
That Aaron Hackley, of Utica, be and he is hereby designated as Injunction Master of the fifth circuit, in the place of Joseph Benedict, whose term of office as master in chancery has expired.
That Benjamin N. Loomis, of Binghampton, be and he is hereby designated as an exception master of the sixth circuit? in the place of Joseph Boughton, whose term1 of office as master in chancery has expired.
And that John N. Whiting, of Geneva, be and he is hereby designated as an exception master of the seventh circuit, in the place of John M. Bradford, whose term of office as a master in chancery has expired.